DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/19/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 7, 11, and 17 are amended.
No new claims are added.
No claims are canceled.
Claims 1-20 are pending for examination.
Response to arguments
Re: claim allowability
Applicant’s response has been fully considered. Applicant’s argument is persuasive. Claims 1-20 are allowed.
Allowable Subject Matter







Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowable over the prior arts of record since the prior arts do not teach or render obvious to disclose combined claimed limitations recited as-a-whole as interpreted in light of the specification and in view of applicant’s persuasive arguments.
Combination of closest prior arts Xiong and Zhou teaches, “a transmission or reception on at least one of a plurality of activated BWPs, wherein the transmission on the at least one of the plurality of activated BWPs comprises a transmission on at least one activated BWP on the UL transmission on at least one activated BWP on the SL, and wherein the reception on the at least one of the plurality of activated BWPs comprises a reception on at least one activated BWP on the DL, another reception on at least one activated BWP on the SL”, but fails to teach simultaneous transmission as per the claim and also fails to teach the claim element, “wherein the restriction at least comprises that activated BWPs during a simultaneous pair of transmissions are not allowed to have different numerology configurations”. Examiner’s search did not find prior arts who could be combined to teach the claim elements of the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462        
                                                                                                                                                                                                /YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462